DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election, without traverse, of Group I directed to claims 1-18 is acknowledged.  Accordingly, claims 19-24 are withdrawn from consideration at this time.

Claim Objections
Claims 11 and 18 are objected to because of the following informalities:  The terms polyetheretherketone (PEEK), polyphenylene sulfide (PPS), polyetherketoneketone (PEKK) and polyetherimide (PEI) should be completely spelled out.  Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
	Claim 1 is rendered indefinite because it is unclear as what is meant by the tape being impregnated to the core of the thermoplastic polymer.  It is unclear as to what the structure of a core of a thermoplastic matrix is.  It is unclear if the tape formed of unidirectional fibers of an inorganic material and with a thermoplastic polymer matrix is impregnated in a thermoplastic polymer or if the tape is formed of unidirectional fibers of an inorganic material and a thermoplastic polymer matrix wherein the unidirectional fibers of an inorganic material is the core and the thermoplastic polymer matrix sheaths or covers the unidirectional fibers of an inorganic material.  For purposes of examination, Examiner is interpreting the claim to refer to a tape formed from unidirectional fibers of an inorganic material and a thermoplastic polymer matrix wherein the unidirectional fibers of an inorganic material is the core and the thermoplastic polymer matrix sheaths or covers the unidirectional fibers of an inorganic material.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMIE S THOMPSON whose telephone number is (571)272-1530. The examiner can normally be reached 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CAMIE S THOMPSON/Primary Examiner, Art Unit 1786